The respondent moved for a rehearing, and the following opinion was filed December 17, 1901:
Cassoday, C. J.
In this motion for a rehearing we are asked to modify the mandate contained in the opinion filed. It will be observed that the judgment of the trial court was “ affirmed in all respects, except so much thereof as divides the property and makes allowances to the plaintiff.” That part of the judgment was reversed, because the trial court seemingly overlooked the statute, which required the court *322in such division and distribution to include “so much of the estate of tbe wife as ” bad been derived from tbe husband. As to tbe fifty-seven acres, mentioned in the opinion, it was claimed on tbe argument, and apparently acquiesced in by counsel for tbe plaintiff, that she derived her title to tbe same from tbe defendant, without any consideration to him. It is now claimed that, tbe defendant conveyed tbe undivided one-balf of that property in payment of an indebtedness to bis father-in-law, and that tbe plaintiff derived title to tbe same from her parents, and that tbe value of tbe whole fifty-seven acres had been greatly enhanced by the improvements put thereon, or caused to be put thereon, by the plaintiff after she acquired title to the same. The evidence on the subject is more or less confused and ambiguous. The value of the fifty-seven acres before and after the improvements seems to have been regarded by the trial court as immaterial, and so evidence in respect to the same was excluded. The only evidence before us of its value is the annual rental secured by the ninety-nine years’ lease. The principles of law governing the division and distribution of the estate of the defendant, and so much of the estate of the plaintiff as had been derived .from the defendant, are sufficiently stated in the opinion filed herein and the following adjudications: McChesney v. McChesney, 91 Wis. 268; Roelke v. Roelke, 103 Wis. 204; Hoernig v. Hoernig, 109 Wis. 229. Under these adjudications, we think the plaintiff should be entitled to two fifths in value of tbe whole property of the defendant, including whatever the plaintiff has derived title to from the defendant. The plaintiff should also be allowed the $150 per year for the care, maintenance, and education of each of the two children, as mentioned in the opinion on file; and the $300 so allowed is to be a lien and charge upon the three-fifths of the real estate which the defendant is to retain and have subject to the payment of such allowance. In order'that complete justice may be done between the parties, the mandate of *323■this court is hereby modified so as to read as follows: The judgment of the circuit court is affirmed in all respects, except so much thereof as divides the property arid makes allowances to the plaintiff, and that part of the judgment is reversed, and the cause is remanded with direction to ■ take testimony as to the value of the property so to be ■divided, and to ascertain and find such value, and divide the ■same between the parties, as indicated, and then to perfect .and enter judgment accordingly, and for further proceed-, ings according to law. No costs nor disbursements will be allowed to either party in this court, except that the defend■ant must pay the clerk’s fees. The application for suit money is denied.
By the Court.— So ordered.